DETAILED ACTION
Claims 1-11, 13-14, 16, 18-21 and 23-30 are pending.
Claims 18-21 and 23-24 are withdrawn.
Claims 27-30 have been newly added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-11, 17 and 26) in the reply filed on 2 May 2022 is acknowledged.
Claims 18-21 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 May 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-14, 16 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,827,711. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by the claims of the ‘711 with only minor changes to grammar and synonyms or otherwise are an obvious variant.  
While the instant applicant is continuation of a divisional application which itself claims priority to the ‘711 patent, the elected invention of the ‘711 patent and the instant application are the same invention (e.g. A foam-film sheet).

Regarding claim 1, claims 1, 6, 7 and 14 of the ‘711 patent also claims a foam-film sheet, comprising: 
a sheet of foam material comprising a first lateral edge, a second lateral edge, and a foam surface extending between the first lateral edge and the second lateral edge (col. 10 lines 27-31); 
a sheet of film material comprising a first lateral edge, a second lateral edge, and a film surface extending between the first lateral edge and the second lateral edge of the sheet of film material (col. 10 lines 32-35); 
a first seal that attaches the foam surface proximate the first lateral edge of the foam surface to the film surface proximate the first lateral edge of the film surface (col. 10 lines 36-38), the first seal being spaced apart from at least one of the first lateral edge of the foam sheet and the first lateral edge of the film sheet (col. 11 lines 8-9 or col. 11 lines 29-32); and 
a second seal that attaches the foam and film surfaces closer to the second lateral edges than the first seal (col. 10 lines 39-40), the second seal being spaced apart from at least one of the second lateral edge of the foam sheet and the second lateral edge of the film sheet (col. 11 lines 8-9 or col. 11 lines 29-32); 
wherein the foam surface and the film surface extend between the first seal and the second seal and are detached from each other in an unsealed area that is disposed between the first seal and the second seal such that the film is slidable with respect to the foam in the unsealed area and the foam surface and the film surface face each other at the first seal, the second seal, and across the unsealed area (col. 10 lines 41-48).

Regarding claims 2-4, 13, 25 and 27-30, the claims are either anticipated by the claims 1-24 of the ‘711 with only minor changes to grammar and synonyms or otherwise are an obvious variant.

Regarding claim 5, claims 1 and 2 of the ‘711 patent also claim a foam-film sheet, comprising: 
a sheet of foam material comprising a first lateral edge, a second lateral edge, and a foam surface extending between the first lateral edge and the second lateral edge (col. 10 lines 27-31); 
a sheet of film material comprising a first lateral edge, a second lateral edge, and a film surface extending between the first lateral edge and the second lateral edge of the sheet of film material (col. 10 lines 32-35); 
a first seal that attaches the foam surface proximate first lateral edge of the foam surface to the film surface proximate the first lateral edge of the film surface (col. 10 lines 36-38), the first seal comprising an adhesive material (col. 10 lines 51-52); and 
a second seal that attaches the foam and film surfaces closer to the second lateral edges than the first seal (col. 10 lines 39-40), the second seal comprising the adhesive material (col. 10 lines 51-52); 
wherein the foam surface and the film surface extend between the first seal and the second seal and are detached from each other in an unsealed area that is disposed between the first seal and the second seal such that the film is slidable with respect to the foam in the unsealed area and the foam surface and the film surface face each other at the first seal, the second seal, and across the unsealed area (col. 10 lines 41-48).

Regarding claims 6-11 and 29, the claims are either anticipated by the claims 1-24 of the ‘711 with only minor changes to grammar and synonyms or otherwise are an obvious variant.

Regarding claim 26, claims 1, 24 and 25 of the ‘711 patent also claim a foam-film sheet formed in accordance with a process comprising:
providing a sheet of foam material (col. 10 lines 27-31);
providing a sheet of film material (col. 10 lines 32-35);
positioning a first lateral edge of the foam material adjacent a first lateral edge of the film material (col. 10 lines 36-38), and positioning a second lateral edge of the foam material adjacent a second lateral edge of the film material (col. 10 lines 39-40);
applying a first seal between the foam material and the film material proximate the first lateral edges thereof (col. 10 lines 36-38); and
applying a second seal between the foam material and the film material proximate the second lateral edges thereof (col. 10 lines 39-40), such that an unsealed area remains between the first and second seals near the sheet of foam material edges to allow the film to slide with respect to the foam (col. 10 lines 41-48);
C-folding the foam-film sheet about a longitudinal axis thereof (col. 12 lines 4-18); and
rolling the C-folded foam-film sheet, wherein the sheet of foam material comprises:
a first surface between the first lateral edge and the second lateral edge attached to the sheet of film material (col. 12 lines 19-23), and
a second surface on the opposite side of the sheet of foam material as the first surface (col. 12 lines 19-23).
Wherein the Applicant may argue that “rolling the C-folded foam-film sheet” is not disclosed, the Office takes official notice that it was notoriously well-known in the art at the time the invention was made to roll foam sheets for storage and transport.  This was commonly done with foam articles like yoga mats and other similar devices in an effort to conserve space for foam-film articles and make them easier to move.
Additionally, with regards to the limitations with respect to the steps by which the article is intended to be formed, it is noted that a method of forming a device is not germane to the issue of patentability of the device itself.  A product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by those steps (MPEP 2113 I).

Regarding claims 14 and 16, the claims are either anticipated by the claims 1-24 of the ‘711 with only minor changes to grammar and synonyms or otherwise are an obvious variant.

Allowable Subject Matter
Claims 1-11, 13-14, 16, 22 and 25-30 would be allowable if they were to overcome the non-statutory double patenting rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.  The art not relied upon generally relates to the field of foam-film packaging devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731